DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  
Claim 6, recites, “a computer readable storage medium storing an image recording program…..”. However, as evidenced in the specification of the current application, the computer readable storage medium is not disclosed to be limited to non-transitory computer readable storage medium. In the state of the art, transitory signals are commonplace as a transportable readable medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a "computer readable storage medium" covers a signal per se." 
A “magnetic, optical, electromagnetic, infrared, … or propagation medium” is neither a process nor a product, (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of § 101. Rather, a “magnetic, optical, 
The Examiner suggests amending the claim 6 to recite the “computer readable storage medium” as “non-transitory computer readable storage medium” to include tangible computer readable storage media, while at the same time excluding the intangible media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a camera unit”, “a first light unit”, “a second light unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8 and 10-13 has/have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: For instance, see paragraphs 20, 21 of the specification of the Pub. No. US 2021/0166733 that recites “...a camera unit configured to image a subject in the sea, a first light unit having a first light that is lit in a first color,... a second light unit having a second light that is lit in a second color,...”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOYLE et al. (US 2015/0363914 A1)(hereinafter BOYLE).
Re claim 1, BOYLE discloses an image recording method in an image processing apparatus, the image recording method comprising the steps of: acquiring, from a plurality of cameras, respective video images which the plurality of cameras start capturing in the sea before a first light that is lit in a first color is turned on and end capturing after a second light that is lit in a second color is turned on after the first light is turned on (see figs. 6-7 ¶s 108-110, 112-113 for acquiring, from a plurality of cameras (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV as shown in fig. 6), respective video images which the plurality of cameras (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV as shown in fig. 6) start capturing in the sea before a first light that is lit in a first color is turned on and end capturing after a second light that is lit in a second color is turned on after the first light is turned on (i.e. In the first acquisition 40 a blue solid state light 32 is turned on for the exposure time 46 with a particular set power 36. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111)); detecting, for each of the video images, a difference in luminance between chronologically adjacent frames in the video image (see figs. 6-7 ¶s 108-110, 112 for detecting, for each of the video images, a difference in luminance between chronologically adjacent frames in the video image (i.e. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111). It should be noted that the non-continuous pulsed lighting timing sequence fig. 7b detects a difference in luminance (i.e. solid state lights as shown in fig. 7b) between chronologically adjacent frames in the video image as described in paragraphs 111, 113); associating times of frames between the video images on the basis of the difference (see figs. 6-7 ¶s 108-110, 112 for associating times of frames between the video images on the basis of the difference (i.e. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111). It should be noted that the non-continuous pulsed lighting timing sequence fig. 7b associates the exposure times of frames between the video images on the basis of the difference as described in paragraphs 111, 113); and recording the video images with the associated times in a recording medium (see figs. 1, 6-7 ¶s 79, 108-113 for recording the video images with the associated times in a recording medium (i.e. the light sources can be controlled to provide illumination at various angles and light fluxes providing augmented shadowing and contrast for the recording of stereographic images of the scenes as described in fig. 9 paragraph 149). Also, see paragraphs 169, 171)
Re claim 2, BOYLE as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein, in the associating step, times of frames at which the difference in luminance between chronologically adjacent frames is equal to or greater than a threshold value are associated between the video images (see figs. 6-7 ¶s 108-110, 112 for in the associating step, times of frames at which the difference in luminance between chronologically adjacent frames is equal to or greater than a threshold value are associated between the video images (i.e. In the first acquisition 40 a blue solid state light 32 is turned on for the exposure time 46 with a particular set power 36. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111). It should be noted that the non-continuous pulsed lighting timing sequence fig. 7b shows times of frames at which the difference in luminance (i.e. solid state lights as shown in fig. 7b) between chronologically adjacent frames is equal to or greater than a threshold value (i.e. different to the previous acquisition and the duration of which is pre-set as shown in fig. 7b) are associated between the video images as described in paragraphs 111, 113)
Re claim 3, BOYLE as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein, in the recording step, the video images and respective metadata are associated by time and recorded in a recording medium (see ¶s 77, 79 for in the recording step, the video images and respective metadata are associated by time and recorded in a recording medium (i.e. In gathering the survey data, the scale and dimensional information, acquired as described herein in relation in FIGS. 9 to 18, are recorded alongside the image data. Software processing of the image and scale data can take place in real time and the live video stream may be overlaid with information regarding the range to the objects within the field of view and their dimensions. In particular the 3D data that is acquired can be made available to the viewer as metadata and overlaid on the survey stream by the control software that can identify features of interest within the image stream based on a known library as described in paragraph 171). Also, see figs. 1, 6-7 paragraphs 108-113, 149, 169)
Re claim 4, BOYLE as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein, in the acquiring step, at least one of a plurality of first lights is lit in a third color other than the first and second colors after at least one of the first lights is lit in the first color, and the second light is lit in the second color after the first light is lit in the third color (see figs. 6-7 ¶s 108-110, 112-113 for in the acquiring step, at least one of a plurality of first lights is lit in a third color other than the first and second colors after at least one of the first lights is lit in the first color, and the second light is lit in the second color after the first light is lit in the third color (i.e. In the first acquisition 40 a blue solid state light 32 is turned on for the exposure time 46 with a particular set power 36. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment. During the third acquisition a red solid state light source 34 is turned on for an exposure time 48, again potentially different to previous exposures with an arbitrarily high power level as described in fig. 7b paragraph 111))
Re claim 5, BOYLE as discussed in claim 4 above discloses all the claim limitations with additional claimed feature wherein the first color is a specific color other than blue, the second color is white, and the third color is a specific color other than (see figs. 6-7 ¶s 108-110, 112-113 for the first color is a specific color other than blue (i.e. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47 as described in fig. 7b paragraph 111), the second color is white (i.e. white light color as described in paragraph 70), and the third color is a specific color other than blue and the first color (i.e. During the third acquisition a red solid state light source 34 is turned on for an exposure time 48 as described in fig. 7b paragraph 111))
Re claim 6, BOYLE discloses a computer readable storage medium storing an image recording program causing a computer to execute: a procedure for acquiring, from a plurality of cameras, respective video images which the plurality of cameras start capturing in the sea before a first light that is lit in a first color is turned on and end capturing after a second light that is lit in a second color is turned on after the first light is turned on (see figs. 6-7 ¶s 108-110, 112-113 for a procedure for acquiring, from a plurality of cameras (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV as shown in fig. 6), respective video images which the plurality of cameras (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV as shown in fig. 6) start capturing in the sea before a first light that is lit in a first color is turned on and end capturing after a second light that is lit in a second color is turned on after the first light is turned on (i.e. In the first acquisition 40 a blue solid state light 32 is turned on for the exposure time 46 with a particular set power 36. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111)); a procedure for detecting, for each of the video images, a difference in luminance between chronologically adjacent frames in the video image (see figs. 6-7 ¶s 108-110, 112 for a procedure for detecting, for each of the video images, a difference in luminance between chronologically adjacent frames in the video image (i.e. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111). It should be noted that the non-continuous pulsed lighting timing sequence fig. 7b detects a difference in luminance (i.e. solid state lights as shown in fig. 7b) between chronologically adjacent frames in the video image as described in paragraphs 111, 113); a procedure for associating times of frames between the video images on the basis of the difference (see figs. 6-7 ¶s 108-110, 112 for a procedure for associating times of frames between the video images on the basis of the difference (i.e. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111). It should be noted that the non-continuous pulsed lighting timing sequence fig. 7b associates the exposure times of frames between the video images on the basis of the difference as described in paragraphs 111, 113); and a procedure for recording the video images with the associated times in a recording medium (see figs. 1, 6-7 ¶s 79, 108-113 for a procedure for recording the video images with the associated times in a recording medium (i.e. the light sources can be controlled to provide illumination at various angles and light fluxes providing augmented shadowing and contrast for the recording of stereographic images of the scenes as described in fig. 9 paragraph 149). Also, see paragraphs 169, 171)
Re claim 7, BOYLE discloses an image processing apparatus comprising: an acquirer configured to acquire, from a plurality of cameras, respective video images which the plurality of cameras start capturing in the sea before a first light that is lit in a first color is turned on and end capturing after a second light that is lit in a second color is turned on after the first light is turned on (see figs. 6-7 ¶s 108-110, 112-113 for an acquirer (i.e. control module) configured to acquire, from a plurality of cameras (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV as shown in fig. 6), respective video images which the plurality of cameras (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV as shown in fig. 6) start capturing in the sea before a first light that is lit in a first color is turned on and end capturing after a second light that is lit in a second color is turned on after the first light is turned on (i.e. In the first acquisition 40 a blue solid state light 32 is turned on for the exposure time 46 with a particular set power 36. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111)); a detector configured to detect, for each of the video images, a difference in luminance between chronologically adjacent frames in the video image (see figs. 6-7 ¶s 108-110, 112 for a detector (i.e. control module) configured to detect, for each of the video images, a difference in luminance between chronologically adjacent frames in the video image (i.e. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111). It should be noted that the non-continuous pulsed lighting timing sequence fig. 7b detects a difference in luminance (i.e. solid state lights as shown in fig. 7b) between chronologically adjacent frames in the video image as described in paragraphs 111, 113); a linker configured to associate times of frames between the video images on the basis of the difference (see figs. 6-7 ¶s 108-110, 112 for a linker (i.e. control module) configured to associate times of frames between the video images on the basis of the difference (i.e. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111). It should be noted that the non-continuous pulsed lighting timing sequence fig. 7b associates the exposure times of frames between the video images on the basis of the difference as described in paragraphs 111, 113); and a controller configured to record the video images with the associated times in a recording medium (see figs. 1, 6-7 ¶s 79, 108-113 for a controller (i.e. control module) configured to record the video images with the associated times in a recording medium (i.e. the light sources can be controlled to provide illumination at various angles and light fluxes providing augmented shadowing and contrast for the recording of stereographic images of the scenes as described in fig. 9 paragraph 149). Also, see paragraphs 169, 171)
Re claim 8, BOYLE discloses an image recording apparatus comprising: a camera unit configured to image a subject in the sea (see figs. 6-7 ¶s 108-113 for a camera unit (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV as shown in fig. 6) configured to image a subject in the sea); a first light unit having a first light that is lit in a first color (see figs. 6-7 ¶s 108-110, 112-113 for (i.e. In the first acquisition 40 a blue solid state light 32 is turned on for the exposure time 46 with a particular set power 36 as described in fig. 7b paragraph 111)); a storage configured to store an image generated by the camera unit (see figs. 1, 6-7 ¶s 79, 108-113 for a storage (i.e. image storage and display 106 as shown in fig. 1) configured to store an image generated by the camera unit (i.e. images are stored as described in fig. 3 paragraph 98)); a controller configured to turn on the first light after the camera unit starts imaging (see figs. 6-7 ¶s 108-110, 112-113 for a controller (i.e. control module) configured to turn on the first light (i.e. In the first acquisition 40 a blue solid state light 32 is turned on for the exposure time 46 with a particular set power 36 as described in fig. 7b paragraph 111) after the camera unit starts imaging (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV as shown in fig. 6)); and a second light unit having a second light that is lit in a second color, wherein the controller is configured to turn on the second light after a predetermined time elapses from turning on the first light unit (see figs. 6-7 ¶s 108-110, 112-113 for a second light unit having a second light that is lit in a second color (i.e. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47 as described in fig. 7b paragraph 111), wherein the controller (i.e. control module) is configured to turn on the second light after a predetermined time elapses from turning on the first light unit (i.e. In the first acquisition 40 a blue solid state light 32 is turned on for the exposure time 46 with a particular set power 36. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment as described in fig. 7b paragraph 111))
Re claim 10, BOYLE as discussed in claim 8 above discloses all the claim limitations with additional claimed feature wherein the first light unit has a plurality of first lights arranged at intervals of a predetermined reference space, and the camera unit is configured to image the plurality of first lights and the subject (see figs. 6-7 ¶s 108-110, 112-113 for the first light unit has a plurality of first lights arranged at intervals of a predetermined reference space (i.e. In the first acquisition 40 a blue solid state light 32 is turned on for the exposure time 46 with a particular set power 36. In the second acquisition a green solid state light 33 is turned on with an arbitrary HIGH level of power for an exposure time 47, different to the previous acquisition and the duration of which is pre-set within the control module based on a priori knowledge of the aquatic environment or determined automatically, based on analysis of the current environment. During the third acquisition a red solid state light source 34 is turned on for an exposure time 48, again potentially different to previous exposures with an arbitrarily high power level as described in fig. 7b paragraph 111), and the camera unit is configured to image the plurality of first lights and the subject (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV as shown in fig. 6))
Re claim 11, BOYLE as discussed in claim 8 above discloses all the claim limitations with additional claimed feature wherein the camera unit includes a plurality of cameras, and the plurality of cameras are configured to image the subject from different directions (see figs. 6-7 ¶s 109-113 for the camera unit includes a plurality of cameras (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV as shown in fig. 6), and the plurality of cameras are configured to image the subject from different directions (i.e. a camera module comprising two imaging systems 64, 65 of a notional underwater ROV and the light sources 61, 62, 63, 66, 67, 68 may have a wide angle 61 and may point in a number of differing directions 63 as described in fig. 6 paragraph 108). Thus, it should be noted that the camera module images the subject from different directions. Also, see paragraph 223)
Re claim 13, BOYLE as discussed in claim 8 above discloses all the claim limitations with additional claimed feature wherein the storage stores at least one of imaging time information and a latitude, a longitude, and a water depth of the image recording apparatus in association with the image (see figs. 3-4 ¶s 79, 98, 101-102 for the storage (i.e. image storage and display 106 as shown in fig. 1) stores at least one of imaging time information and a latitude, a longitude, and a water depth of the image recording apparatus in association with the image (i.e. An image is captured in response to an exposure timer trigger after every exposure period, wherein image capture comprises measuring the signals from the individual pixels of the camera 204, measured over the exposure time as described in fig. 2 paragraph 105). Also, see paragraphs 135, 139, 141, 145, 221)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over BOYLE et al. (US 2015/0363914 A1)(hereinafter BOYLE) as applied to claims 1-8, 10-11 and 13 above, and further in view of Ratner et al. (US 2015/0002621 A1)(hereinafter Ratner).
Re claim 12, BOYLE as discussed in claim 8 above discloses all the claim limitations with additional claim feature the image recording apparatus (see figs. 6-7 ¶s 108-113 for the image recording apparatus (i.e. the light sources can be controlled to provide illumination at various angles and light fluxes providing augmented shadowing and contrast for the recording of stereographic images of the scenes as described in fig. 9 paragraph 149))
BOYLE fails to explicitly teach wherein the camera unit is configured to image a shadow of the image apparatus projected on a seafloor. However, the reference of Ratner explicitly teaches wherein the camera unit is configured to image a shadow of the image apparatus projected on a seafloor (see fig. ¶ 61 for the camera unit (i.e. camera module 12) is configured to image a shadow of the image apparatus projected on a seafloor (i.e. A human-powered watercraft, such as a canoe, may facilitate efforts to image environmentally or historically sensitive underwater areas in which other propulsion systems are prohibited or are disfavored due to noise or other reasons. Further, a relatively small watercraft, such as a canoe, is expected to disturb the water less, cast a smaller shadow, and be operable to image shallower regions as described in paragraph 24))
Therefore, taking the combined teachings of BOYLE and Ratner as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (shadow) into the system of BOYLE as taught by Ratner.
One will be motivated to incorporate the above feature into the system of BOYLE as taught by Ratner for the benefit of having a relatively small watercraft, such as a canoe, that is expected to disturb the water less, cast a smaller shadow, and be operable to image shallower regions, each of which is expected to improve the number and quality of images captured with the image-capture module 12 (see ¶ 12)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11/1/2021
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484